DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 ends in a semicolon, which renders the claim indefinite, since it is not clear whether additional limitations were intended.  
The claims have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As noted above, claim 1 ends in a semicolon, which renders the claim indefinite, since it is unclear whether additional 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,610,178 and claims 1-23 of U.S. Patent No. 10,219,766. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,610,178 and U.S. Patent No. 10,219,766 similarly claim an apparatus comprising:
a plurality of x-ray detectors (U.S. Patent No. 10,610,178 - claim 1; U.S. Patent No. 10,219,766 claim 1); 
a display (U.S. Patent No. 10,610,178 - claim 1; U.S. Patent No. 10,219,766 claim 1); 
an input device  (U.S. Patent No. 10,610,178 - claim 1; U.S. Patent No. 10,219,766 claim 1); and 
a controller configured to: 
control the display to display a first icon indicating a first mounting portion and a second icon indicating a second mounting portion  (U.S. Patent No. 10,610,178 - claim 1; U.S. Patent No. 10,219,766 claim 1); 
receive, via the input device, a user selection of one of the first icon and the second icon that are displayed  (U.S. Patent No. 10,610,178 - claim 1; U.S. Patent No. 10,219,766 claim 1); and 
based on the user selection of the first icon being received: 
control the display to distinguish the first icon that is displayed, from the second icon that is displayed, by displaying the first icon in a first color different than a second color of the second icon  (U.S. Patent No. 10,610,178 - claim 1; U.S. Patent No. 10,219,766 claim 1); 
receive, via the input device, a user selection the first x-ray detector among the plurality of x-ray detectors  (U.S. Patent No. 10,610,178 - claim 1; U.S. Patent No. 10,219,766 claim 1); 
control the display to display an icon corresponding to the selected first x-ray detector (U.S. Patent No. 10,610,178 - claim 1; U.S. Patent No. 10,219,766 claim 1); 
control the display to display an icon indicating a color corresponding to the selected first x-ray detector (U.S. Patent No. 10,610,178 - claim 2; U.S. Patent No. 10,219,766 claim 1).
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,610,178. Although the claims at issue are not identicalU.S. Patent No. 10,610,178 similarly claims an apparatus comprising:
a plurality of x-ray detectors; 
a display; 
an input device; and 
a controller configured to control the display to display colors of the plurality of x-ray detectors, wherein the input is configured to receive a first user selection of one of the colors of the plurality of x-ray detectors that are displayed, and  112
the controller is further configured to, in response to the first user selection being received, control the display to, while the color corresponding to the first user selection is displayed, display a first icon indicating a first mounting portion in which a first x-ray detector, among the plurality of x-ray detectors, is mountable, the first x- ray detector having the color corresponding to the first user selection such that the first icon is selectable and second icon indicating a second mounting portion in which the first x-ray detector is not mountable such that the second icon is not selectable.
Claim 3-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-19 of U.S. Patent No. 10,610,178. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,610,178 similarly claims a method comprising the step(s) of:
displaying GUI(Graphing User Interface) to receive a first condition to search for one or more x-ray detectors among the plurality of x-ray detectors, the first condition comprising any one or any combination a size, a color, a shape, resolution, a response time, and a first diagnosis room of the one or more x-ray detectors; 
receiving the first condition and receiving an input to search for the one or more x-ray detectors, based on the first condition that is received from a user; in response to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496.  The examiner can normally be reached on M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884